PER CURIAM.
Appellant’s pro se appeal to the circuit court, appellate division, was dismissed on February 20, 1980, in response to appellee’s motion filed only two days prior thereto.
Here, where appellant was served with the motion through the mails, she was entitled to a fifteen day period in which to file a response. Fla.R.App.P. 9.300, 9.420(d).
We vacate the dismissal order of the court below, with leave to appellant to file a response to appellee’s motion not later than ten days following issuance of this court’s mandate.